Citation Nr: 1821206	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-35 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for joint pain, and if so, whether service connection is warranted.

2. Entitlement to service connection for lower respiratory system disability.

3. Entitlement to service connection for an acquired psychiatric condition, to include anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to August 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in May 2017; the hearing transcript has been associated with the file and has been reviewed.  

The issues of entitlement to service connection for joint pain, lower respiratory system disability, and an acquired psychiatric condition, to include anxiety being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for joint pain was previously denied by the RO in a decision dated April 2007.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2. New evidence received since the time of the final April 2007 decision relates to an unestablished fact necessary to grant the Veteran's claim of entitlement to service connection for joint pain.


CONCLUSIONS OF LAW

1. The April 2007 rating decision denying service connection for joint pain is final.  38 U.S.C. § 7015(c) (2012), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017). 

2. Evidence submitted to reopen the claim of entitlement to service connection joint pain is new and material.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for joint pain in April 2007.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the April 2007 decision.  Therefore, the April 2007 decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2017).  

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
	
New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran's lumbar spine, knee, hip, and shoulder strain onset in or as a result of service and do not constitute an undiagnosed illness.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the April 2007 rating decision that addresses this basis. 

In April 2011 the Veteran filed a statement in support of his claim to reopen, reporting that he has pain in the joints in his fingers, knees, hips, and shoulders.  In August 2015 the RO granted service connection for lumbar spine strain with degenerative disc and joint disease.  The Veteran has argued that his other joint problems are related to his now service-connected back disability. He further testified that he adjusted how he walked because of his back and also testified that his treating VA physicians and an emergency room physician told him that his joint problems were because of his lower back.

Presumed credible, the new evidence suggests secondary service connection.  Therefore, the Board finds the claim should be reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for joint pain is reopened and, to that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is needed in this case to afford the Veteran with a VA examination of his claimed disabilities.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C. §5103A (2012); 38 C.F.R. §3.159(c)(4)(2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At his May 2017 Board hearing the Veteran testified that he first began noticing anxiety and depression shortly after his return from deployment.  A December 2003 private treatment record reflects that the Veteran sought treatment for anxiety and anger management issues.  At a March 2010 VA appointment he reported feeling depressed off and on since about 1994.  He indicated he initially thought it was post-deployment adjustment, but stated that his symptoms have persisted since then.  Records reflect diagnoses including panic disorder and depressive disorder.

On remand, the Board finds that the Veteran should be afforded a VA mental health examination and an opinion obtained as to whether it is at least as likely as not that the Veteran has an acquired psychiatric condition related to his service.

The Veteran has reported that he has joint pain, including in his knees, fingers, hips, and shoulders, that is secondary to his service-connected back pain or, alternatively, that it is symptomatic of an undiagnosed illness due to his Gulf War service.

On remand, the Board finds that the Veteran should be afforded a VA examination and an opinion obtained as to the etiology of the Veteran's claimed joint pain.

Finally, the Veteran has opined that he has a lower respiratory condition as a result of his Gulf War service that manifests with breathing problems after exertion such as yard work or walking fast.

On remand, the Board finds that the Veteran should be afforded a VA examination of his claimed respiratory condition and opinion obtained as to the etiology of any chronic condition identified.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA mental health examination.  The examiner should opine whether the Veteran has an acquired psychiatric condition that is at least as likely as not related to his service.

2. Arrange for the Veteran to undergo a VA examination of his claimed joint pain.  The examiner should opine as to the following: 

a) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints of joint pain are attributable to known clinical diagnoses.  

If not attributable to known clinical diagnoses, the examiner should opine whether the Veteran's joint pain is attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness.

b) If it is attributable to known clinical diagnoses, the examiner should identified the clinical diagnosis to which the symptoms are attributed and opine whether it is at least as likely as not (50 percent probability or greater) that the disorder(s) onset during or were caused by the Veteran's service.  

c) whether it is at least as likely as not (50 percent probability or greater) that each diagnosed disability was caused by the Veteran's service-connected back disability.

d) The examiner should also opine whether it is at least as likely as not that each diagnosed disability was aggravated by the Veteran's service-connected back disability.

The examiner should give a full rationale for all opinions expressed.

3. Arrange for the Veteran to undergo a VA respiratory examination.  The examiner should opine whether it is at least as likely as not that the Veteran's respiratory complaints are attributable to a known clinical diagnosis.

If they are attributable to a known clinical diagnosis, the examiner should identify the clinical diagnosis and opine whether it is at least as likely as not that the condition onset during or was caused by the Veteran's service.

If not attributable to a known clinical diagnosis, the examiner should opine whether the Veteran's respiratory complaints are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness.

The examiner should give a full rationale for all opinions expressed.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


